Putnam, J.:
Upon this accounting of the executor’s proceedings, the Franklin Trust Company will hold the proceeds in the capacity of trustee under the 3d clause of this will. As an estate in trust for life now intervenes, distribution of the principal was rightly denied. However desirable it might be to look ahead, and by anticipating 'the later division, pronounce on the semi-invalidity of these 'future estates, the court should not dismember the present valid trust because of what may happen after its termination. It is not a case of present testamentary failure (like a will to benevolent associations not executed two months before death, as in Lefevre v. Lefevre, 59 N. Y. 434), which, as to such a bequest, raised an immediate intestacy.
In general, a valid estate for life must terminate before making a final distribution based on invalid future estates, or estates in remainder.
The early contests which set aside attempted charitable uses did not reach the courts until the life estate had expired. *577(Owens v. Missionary Society of M. E. Church, 14 N. Y. 380; Trustees of Theological Seminary of Auburn v. Kellogg, 16 id. 83; Ayres v. Methodist Church, etc., 3 Sandf. 351.)
Matter of Brooklyn Trust Company (179 App. Div. 262) turned on the administration of an estate where the will purported to bequeath excessive sums to charity. There were remainders to charitable corporations after the fives of a son and daughter, also a final residuary bequest to these same charitable institutions. Mr. Justice Blackmar wrote (p. 266): “ There is no necessity to impound any part of the estate until the end of the two trusts in order to carry out the will of the testatrix as far as the statute permits.” This meant that when, under proper computation, the charitable institutions receive a sum equal to half the estate, whether by the residuary clause or not, their rights are thereby satisfied and discharged.
Attempts to settle points that may arise under a will creating estates in expectancy are often futile. Such an effort, noticeably painstaking, in Manice v. Manice (43 N. Y. 303), did not prevent another litigation upon the same will which reached the Court of Appeals thirty-five years later. (Matter of Mount, 185 N. Y. 162, 170. See Beers v. Grant, 110 App. Div. 152; affd., 185 N. Y. 533.) At present, appellant is to be a cestui que trust. That- trust is good, with no invalidity in the trustee’s title; hence the accounting proceedings rightly resulted in the judgment below.
The decree of the Surrogate’s Court should, therefore, be affirmed, with costs payable out of the estate to the several parties who have appeared and filed briefs upon this appeal.
Rich, Blackmar, Kelly and Jaycox, JJ., concur.
Decree of the Surrogate’s Court of Kings county affirmed, with costs payable out of the estate to the several parties who have appeared and filed briefs upon this appeal.